DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claims 7, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claim(s) 1-6, 8-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dewasurendra (US 10186276) in view of Kayama et al. (JP 2009258292).     
Regarding claims 1, 8 and 15, Dewasurendra discloses a method comprising: obtaining audio data from an endpoint participating in an online conference session (Col.2 lines 19-23 and Col.4 lines 1-5: Dewasurendra discusses a voice and data communications comprising obtaining an audio context of input audio data, during a conversation between a user of a source device and a user of a destination device; and communicating audio data between the source and destination in real-time), the audio data derived from audio captured at the endpoint that includes musical sounds (Col.2 lines 11-24 and fig.4, 70: Dewasurendra discusses how a system obtaining an audio context of input audio data, during a conversation between a user of a source device and a user of a destination device, wherein music is playing in a background of the user of the source device; and how the audio data includes music signals); identifying non-musical noise present, if any, in the audio data with the musical sounds (Col.3 lines 16-27: Dewasurendra discusses a techniques identifying a context or environment in which audio data such as speech, music, or speech and music is captured; and how a system determine whether the captured audio is a valid speech context or a valid music context); attenuating the non-musical noise from the audio data to generate noise-reduced musical audio data (Col.3 lines 37-40 and Col.9 lines 40-42: Dewasurendra discusses a techniques for performing adaptive noise suppression to improve handling of both speech signals and music signals; and allowing undistorted music signals to pass, i.e. generating noise-reduced musical audio data); and transmitting the noise-reduced musical audio data for play out at one or more other endpoints participating in the online conference session (Col.2 lines 7-37, Col.3 lines 37-40 and Col.9 lines 40-42).  
Dewasurendra discloses the invention set forth above but does not specifically points out “processing the audio data to identify a portion of the audio data in which a decibel level of the musical sounds is stable for a period of time”
Kayama however discloses processing the audio data to identify a portion of the audio data in which a decibel level of the musical sounds is stable for a period of time (Paragraph: 0024: Kayama discusses how an identifier dB (dB1 to dBn) corresponding to one designated sound in the music information (i.e. a decibel level of the musical sounds) for identifying a combination of audio data used to synthesize the designated sound, i.e. it is obvious to one of ordinary skill in the art that the identifier identifying the designated sound in the music information using the corresponding decibel by processing a decibel level of the musical sounds for a period of time) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Dewasurendra, and modify a system to process the audio data to identify a portion of the audio data in which a decibel level of the musical sounds is stable for a period of time, as taught by Kayama, thus facilitate the selection of a plurality of audio data used for speech synthesis; and allowing to allocates two or more audio data selected by the selecting unit to one designated sound, as discussed by Kayama. 
Considering claims 2, 9 and 16, Kayama discloses the method of claims 1, 8 and 15, wherein the period of time is three seconds or more (Paragraphs: 0023, 0013 and 0017: Kayama discusses how the time points set at which the audio corresponding to each of the two or more audio data assigned to one designated sound by the assigning means; and how the pronunciation time includes specification of the pronunciation start point and end point of the specified sound, i.e. it obvious to one of ordinary skill in the art that the period of time can be set to three seconds or more).    
Considering claims 3, 10 and 17, Kayama discloses the method of claims 1, 8 and 15, wherein the processing of the audio data further comprises: determining that the decibel level is stable when the decibel level of the musical sounds remains within a predetermined range (Paragraph: 0024).  
Considering claim 4, Dewasurendra discloses the method of claim 1, wherein the audio data comprises a plurality of frequency sub-bands and the processing, the identifying, and the attenuating is performed for each of the plurality of frequency sub-bands (Col.7 lines 44-51 and Col.11 lines 43-45: Dewasurendra discusses how the noise suppression process the audio data to suppress noise in all frequencies).  
Considering claims 5 and 12, Dewasurendra discloses the method of claims 1 and 8, wherein the attenuating of the non-musical noise further comprises: applying a calculated gain to the audio data (Col.11 lines 43-51 and Col.12 lines 9-21: post processing gain unit uses the SNR value, to compute a gain factor that is applied to the speech reference signal by gain application).  
Considering claim 6, Dewasurendra discloses the method of claim 1, wherein the method further comprises: identifying the musical sounds in the audio data with machine learning techniques, wherein the processing, the identifying the non-musical noise, and the attenuating are performed automatically in response to the identifying of the musical sounds (Col.16 lines 32-40).  
Considering claims 11 and 18, Dewasurendra discloses the one or more non-transitory computer readable storage media of claims 8 and 15, wherein the audio data comprises a plurality of frequency sub-bands and the instructions that cause the processor to process the audio data (Col.7 lines 44-51), identify the non-musical noise, and attenuate the non-musical noise are performed for each of the plurality of frequency sub-bands (Col.3 lines 16-27 and Col.7 lines 44-51: Dewasurendra discusses how the noise suppression process the audio data to suppress noise in all frequencies; and discloses a techniques identifying a context or environment in which audio data such as speech, music, or speech and music).   
Considering claims 13 and 19, Dewasurendra discloses the apparatus of claims 8 and 15, wherein the processor further: identifies the musical sounds in the audio data with machine learning techniques, wherein the processor processes the audio data, identifies the non-musical noise present, and attenuates the non-musical noise automatically in response to identifying the musical sounds (Col.16 lines 32-40: Dewasurendra discusses how a system determine that the context of the input audio data is the valid music context, and control noise suppression unit to set a low level of noise suppression or no noise suppression for application to the input audio data (i.e. by identifying the non-musical noise); and how the control unit receive additional input signals directly from a Karaoke machine to further improve the audio context determination performed by control unit).  

ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                             08/25/2022